—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered April 28, 1992, convicting him of criminal possession of a weapon in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
We find no merit to the defendant’s contention that his statement to the investigating detective should have been suppressed. The defendant’s answer to a single question, which was not intended to elicit an inculpatory response, did not fall within the bounds of a custodial interrogation requiring Miranda warnings (see, People v Huffman, 41 NY2d 29; People v Rosen, 112 AD2d 253, 255; People v Fadale, 92 AD2d 723).
*547We further find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Eiber, Ritter and Santucci, JJ., Concur.